Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 21, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144517                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  NIGHTWATCH CAPITAL GROUP, L.L.C.,                                                                       Brian K. Zahra,
          Plaintiff-Appellant,                                                                                       Justices

  v                                                                SC: 144517
                                                                   COA: 299378
                                                                   Oakland CC: 2008-096312-CZ
  QUESTOR MANAGEMENT COMPANY,
  L.L.C., QUESTOR PARTNERS FUND II,
  L.P., QUESTOR SIDE-BY-SIDE PARTNERS
  II, L.P., QUESTOR SIDE-BY-SIDE PARTNERS
  3(C)1, L.P., QUESTOR PRINCIPALS II, L.P.,
  QUESTOR GENERAL PARTNER II, L.P., and
  ROBERT D. DENIOUS,
                Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 15, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 21, 2012                        _________________________________________
           t0514                                                              Clerk